Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Guase et al (US 2014/0148230 A1) generally discloses a gaming machine with a social collaboration feature.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
informing the player, via the at least one display, of an imposition of a disincentive if the player chooses to remain at the current stage rather than transitioning game play to the next or another stage when game play at the current stage has reached the stage complete state; imposing the disincentive when a player interaction is received in the gaming machine via the user interface that causes game play to remain at the current stage that has already reached the stage complete state rather than transitioning game play to the next or another stage; and removing the disincentive when a player interaction received in the gaming machine via the user interface causes game play to progress to a next or other stage of the plurality of stages  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715